Lawrence, J.
— The affidavit on which this attachment was issued seems to me to he subject to the criticism which was made by the general term of this department upon the affidavit in Smith agt. Davis (29 Hun, 306); see, also, Pomeroy agt. Ricketts (28 Hun, 308). Again, if the affidavit is true a portion of the loan was made on the day the attachment was issued. Therefore I do not think that a breach of the alleged contract was shown (See my opinion in Smadbeck agt. Sisson, ante, 220.) See, also, generally as to the particularity required in stating the plaintiff’s claim on an application for an attachment, Skiff agt. Stewart (39 How. Pr., 385); Ruppert agt. Haug (87 N. Y., 141).
The motion to vacate the attachment will be granted, with ten dollars costs.